UNITED STATES SECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 FORM 11-K (X) ANNUAL REPORT PURSUANT TO SECTION 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR ( ) TRANSITION REPORT PURSUANT TO SECTION 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-16485 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: KRISPY KREME DOUGHNUT CORPORATION RETIREMENT SAVINGS PLAN B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: KRISPY KREME DOUGHNUTS, INC.370 KNOLLWOOD STREET, SUITE 500WINSTON-SALEM, NC 27103 Krispy Kreme Doughnut Corporation Retirement Savings Plan Index December 31, 2009 and 2008 Page(s) Report of Independent Registered Public Accounting Firm 1 Financial Statements Statements of Net Assets Available for Plan Benefits December 31, 2009 and 2008 2 Statements of Changes in Net Assets Available for Plan Benefits Years Ended December 31, 2009 and 2008 3 Notes to Financial Statements 4-11 Supplemental Schedules* Schedule H, line 4i - Schedule of Assets (Held at End of Year) December 31, 2009 12 Schedule G, Financial Transaction Schedules December 31, 2009 13 * Other schedules required by Section 2520.103-10 of the Department of Labor Rules and Regulations for Reporting and Disclosure under ERISA have been omitted because they are not applicable Exhibit 23.1 – Consent of Independent Registered Public Accounting Firm Report of Independent Registered Public Accounting Firm To the Participants and Administrator of The Krispy Kreme Doughnut CorporationRetirement Savings PlanWinston-Salem, North Carolina We have audited the accompanying statements of net assets available for plan benefits of the Krispy Kreme Doughnut Corporation Retirement Savings Plan (the “Plan”) at December 31, 2009 and 2008, and the related statements of changes in net assets available for plan benefits for the years then ended. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.
